ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed on 01/14/2021 has been entered. Claims 5-6, 8, 18, 28, 34, 37-39, 42-47, 60-62, 64, 66 and 69-82 remain pending in the application with claims 8, 34, 42-45, 60-62, 64, and 75-76 withdrawn from further consideration as being drawn to a non-elected species.
Election/Restrictions
In the response to the requirement for election of species filed on 05/03/2017, Applicant made the following elections, with traverse: Category A Species Il, wherein Ar1 of formula (11) is represented by a formula (14); Category B, Species IV wherein a is 2 and L1 is a linking group in formula (11); and Category C, Species V, Subspecies A wherein Ar2 is a substituted or unsubstituted anthryl group reply filed on April 17", 2017 and on April 25" 2017. 
Applicant has amended the claims to cancel the previous independent claims and set forth new claims such that the nonelected species are now claimed by a different set of claims than previously or are otherwise no longer claimed. 
For the election for Category A of Species II wherein Ar1 of formula (11) is represented by a formula (14), this elected material is no longer encompassed within the claims. In fact, the formula (11) is no longer present in the intendent claim. However, the compounds that were previously claimed in terms of formula (11) are still present, now claimed as Formula (1-1). As Applicant has canceled the elected subject matter, the search was expanded to identify an examinable species. The examinable species was identified corresponding to wherein 
    PNG
    media_image1.png
    196
    114
    media_image1.png
    Greyscale
 (which corresponds to the Ar1 of formula (11) in previous claims) is represented by formula (1-21) as shown below and as set forth in the instant claim 70. 

    PNG
    media_image2.png
    144
    530
    media_image2.png
    Greyscale

Claim 8 will remain withdraw as it corresponds to a previously unelected species and does not appear to apply to the examinable species identified. However, it does not appear to be of proper dependent form and is unclear what species it is intended to correspond to as it does not make since in the context of the current claims. 
Therefore, the following claims are now withdrawn from further consideration as being drawn to non-elected species: 8, 34, 42-45, 60-62, 64, and 75-76. 
Claim Objections
Claims 69, 79 and 81 are objected to because of the following informalities.
Claim 69:
Line 6 of page 15 of the claims submitted 01/10/2022 is as follows:

    PNG
    media_image3.png
    27
    306
    media_image3.png
    Greyscale

but should read “group, and a
Lines 1-4 of page 16 of the claims submitted 01/10/2022 is as follows:

    PNG
    media_image4.png
    105
    576
    media_image4.png
    Greyscale

The second recitation of the identical limitation should not be present. 
Claim 79: 
In lines 2-3 of the claim, the claim recites “formula (2-3A2) below and lithium metal”.
As there is no formula below and this appears to be a copy/paste issue from claim 69 language, the claim should clearly read “formula (2-3A2) and lithium metal”.  
Claim 81: 
In lines 1 and 2 of the claim the claim recites “claim 80, wherein wherein the compound represented by…” The repeat of the word “wherein” should be deleted.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 18, 28, 37-39, 46-47, 66 and 69-74 and 77-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 69 recites the limitation “R14 is an unsubstituted phenyl group” and later recites the limitation “one of R13 and R14 is a single bond to be bonded to L1 of formula (1-1)”.  This further limitation sets forth a broader limitation to the group R14 than was previously stated and it is not clear if R14 can be a single bond or not. For the purpose of the application of prior art, the claim will be interpreted to include wherein R14 can be a single bond to be bonded to L1 of formula (1-1) or an unsubstituted phenyl group.
Claim 69 recites the limitation, “R201 is bonded to any one(s) of carbon atoms at positions 1 to 10 of an anthracene ring” It is unclear how this is to be interpreted as position 10 of the anthracene ring is currently bonded to L2 and cannot also be bonded to R201. For the application of prior art the claim will be interpreted to read that R201 is bonded to any one(s) of carbon atoms at positions 1 to 9 of an anthracene ring.
Claim 69 includes the following structure (1A) that is not referenced in the claim and the groups therein, A and R12 are not defined in the claim. It is unclear how this structure is intended to limit the claimed subject matter. For the purpose of examination the claim will be interpreted as though structure 1A was not present in the claim. 

    PNG
    media_image5.png
    133
    122
    media_image5.png
    Greyscale

Claims 5-6, 18, 28, 37-39, 46-47, 66 and 70-74 and 77-82 depend from claim 69 and are rejected for the same reason(s).
Claim 70 recites the following limitation:

    PNG
    media_image6.png
    222
    571
    media_image6.png
    Greyscale

However, as claim 69 from which claim 70 depends requires that there are two of the group limited by this limitation, it is unclear if each of the groups must be limited represented by one of formula (1-21) and (1-21A) or if only one of the groups must be so represented. For the application of prior art, the claim will be interested to limit “at least one of the group  
    PNG
    media_image1.png
    196
    114
    media_image1.png
    Greyscale
 in formula (1-1) is represented by one of formulae (1-21) and (1-21A) below…”
Claims 71-74 depend from claim 70 and are rejected for the same reason(s). 

Claim 28 recites the limitation “wherein when the rest of R13 and R14 except for a single bond to be bonded to L1 are further bonded to L1 of the formula (1-1) to form a saturated or unsaturated ring”. It is unclear how one should interpret this limitation. In context, it appears that Applicant wants to limit when two or more of the remaining R13 or R14 are fused to form a ring, the fused system has specific structures as recited. However, literally read it appears to require that each of the R13 and R14 are bonded to L1 (this is a total of at least 8 nuclei to each fuse into a ring system of some kind that is fused with the group L1). Such a ring system might not be impossible but it does not appear to be what is intended based on the structures (12A-1) to (12A-3) and (12B-1) to (12B-6) in the claim. Clarification is required. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 5-6, 18, 28, 37-39, 46-47, 66, 69-74 and 77-82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasukawa et al. (JP 2009021336) (Yasukawa) in view of Hosokawa et al (US 2010/0108990) (Hosokawa) and further in view of Begley et al (US 2010/0207513) (Begley). 
It is noted that when utilizing JP 2009021336, the disclosures of the reference are based on the machine translation which is made of record. Page and paragraph numbers refer to locations in the machine translation.  

In reference to claim 69-74, 80-82, 5-6, 18, 37-39, 46-47, and 66 Yasukawa teaches a display or lighting device comprising an organic electroluminescent element (Yasukawa abstract) (corresponds to an electroluminescence device) comprising the following configuration : Anode/hole transporting layer/ light emitting layer/ first electron transporting layer/ second electron transporting layer/ cathode (Yasukawa [0145]) (corresponds to an anode, a cathode opposite the anode and an organic layer interposed between the anode and cathode wherein the organic layer comprises an emitting layer, a first electron transporting layer interposed between the emitting layer and the cathode and a second electron transporting layer interposed between the first electron transporting layer and the cathode)

wherein the light emitting layer comprises a host and a dopant that is a fluorescent emitting material (Yasukawa abstract, [0173]),

wherein the first electron transporting layer comprises a compound of general formula (1) as shown below (Yasukawa [0030])

    PNG
    media_image7.png
    280
    427
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    299
    448
    media_image8.png
    Greyscale

for example wherein, X1 and X2 are each –N- (Yasukawa [0034]; X3 is -CR- and R is H (Yasukawa [0034]); R3 and R4 are each an aryl group (Yasukawa [0034]) where the R3 aryl group is phenyl and the R4 aryl group is biphenyl (Yasukawa [0062]); Ar is an arylene (Yasukawa [0034]) and the arylene group is phenylene (Yasukawa [0124]); n is 2 (Yasukawa [0034]);  each group Cz is a group represented by formula (2) (Yasukawa [0034]); wherein in the formula (2) R13 represents a bond to Ar (Yasukawa [0036]); R5 to R12 are each a hydrogen (Yasukawa [0036]) (see e.g. compound HB-20 but wherein R4 is biphenyl instead of phenyl (Yasukawa p65 [0133])).

Given that Yasukawa discloses the a compound of general formula (1) that encompasses the presently claimed compound of formula (1), including for example wherein, X1 and X2 are each –N-; X3 is -CR- and R is H; R3 and R4 are each an aryl group where the R3 aryl group is phenyl and the R4 aryl group is biphenylyl; Ar is an arylene and the arylene group is phenylene; n is 2;  each group Cz is a group represented by formula (2); wherein in the formula (2) R13 represents a bond to Ar; R5 to R12 are each a hydrogen;  it therefore would have been obvious to one of ordinary skill in the art at the time of the invention, to use compound of general formula (1), which is both disclosed by Yasukawa and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

While Yasukawa states that the material contained in the second electron transporting layer, is any one of conventionally known compounds (Yasukawa [0151]), Yasukawa does not explicitly state that the material used in the second hole transporting layer is a compound according to formula (2).

With respect to the difference, Hosokawa teaches a nitrogenous heterocyclic derivative for use as an electron injecting or electron transporting material in an organic layer of organic electroluminescent (EL) device (Hosokawa [0026]) wherein the nitrogenous heterocyclic derivative is represented by a Formula (1a) (Hosokawa [0011]) as shown below or particularly the exemplary compound shown in the box below (Hosokawa [0027]; page 5) and wherein the compound of the invention further includes an alkali metal and an organic complex of an alkali metal as reducing dopant (Hosakawa [0087]).

    PNG
    media_image9.png
    240
    266
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    320
    157
    media_image10.png
    Greyscale


Given that Hosokawa discloses the formula (1) that encompasses the presently claimed formula (2), including the exemplary compound shown in the box above, it therefore would have been obvious to one of ordinary skill in the art at the time of the invention, to use the compound of formula (1), which is both disclosed by Hosokawa and encompassed within the scope of the present claims and thereby arrive at the claimed electron transporting layer. 

Hosokawa further teaches that the use of the nitrogen-containing heterocyclic derivative in the electron injecting layer of an organic electroluminescent device results in a reduction in operating voltage and an increase in light emitting luminance and current efficiency (Hosokawa [0006]; [0127]) and demonstrates these types of improvements in comparison to the known material Alq3 (Hosakawa Table 1). 

Yasukawa and Hosokawa are of analogous art as they are both directed to materials for electron transporting materials for electroluminescent devices and devices comprising those materials. 

In light of the motivation of using the nitrogen-containing heterocyclic derivative of formula (1) in an electron transporting layer of an organic electroluminescent device as described above, it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the nitrogen-containing heterocyclic derivative of formula (1) as described by Hosokawa in the second electron transport layer of the electroluminescent device of Yasukawa in order to reduce operating voltage and increase light emitting luminance and current efficiency, and thereby arrive at the claimed invention. 

Yasukawa in view of Hosokawa does not expressly teach that the alkali metal and the alkali metal in the organic complex of an alkali metal is lithium. It is noted that only six alkali metals exist (Li, Na, K, Rb, Cs and Fr) and one of them (Fr) does not have any practically stable isotopes for use in an organic electronic device. Therefore, the choice of alkali metal is from one of only five reasonable options. 

Furthermore, with respect to the difference, Begley teaches organic light emitting devices and teaches that electron injection layers are used that comprise an organic material doped with an alkali metal and an organic metal complex containing at least one alkali metal, for example lithium or organic lithium complexes (Begley [0009]-[0010]) to yield a material with a low work function. Begley further teaches the doping of a material such as Alq (Begley [0009]). The materials of Hosokawa are demonstrated to be improvements over the material Alq. Given the teachings of Begley, the ordinarily skilled artisan would have been motivated to select lithium as a candidate alkali metal for use with the electron injection material of Hosokawa, in order to provide an effective electron injection material with a low work function and thereby arrive at the claimed invention, in the absence of unexpected results. 
For Claim 69: Reads on wherein the first electron transporting layer comprises a compound of formula (1-1) wherein R11 is an unsubstituted phenyl group; L121 is phenylene and Ar121 is phenyl; is a linking group, wherein the linking group is an unsubstituted phenyl group, a is 2, each Z1 is NR14, R14 is a single bond bonded to L1, each X11 to X18 are CR13, each R13 is a hydrogen atom;  and the second electron transporting layer comprises a compound of formula (2-3A2), wherein in formula (2-3A2) R219 and R2 are each hydrogen; L2 is phenylene, r is 1 and R201 is an unsubstituted naphthyl group and wherein the second electron transport layer further comprises lithium. 
For Claim 70: Reads on formula (1-21) and (2-3A2) wherein R102 is a bond to L1 and R101 is hydrogen. 
For Claim 71: Reads on wherein L1 is phenylene, L121 is phenylene and Ar121 is phenyl. 
For Claim 72: Reads on formula (2-3A21) wherein R219 and R2 are each H, R201 is naphthyl and L2 is phenylene.
For Claim 73: Reads on wherein R219 and R2 are each H, R201 is naphthyl.
For Claim 74: Reads on wherein L1 is phenylene, L121 is phenylene, Ar121 is phenyl, R11 is phenyl, R2 is hydrogen, R219 is hydrogen, R201 is naphthyl. 
For Claim 80 and 81: Reads on ET-11 and ET-22. 
For Claim 82: Reads on wherein R11 and Ar121 are each groups represented by (1a). 
For Claims 5 and 6: Reads on wherein Z1 is NR14 and R14 is a single bond to be bonded to L1. 
For Claim 18: Reads on wherein R11 and Ar121 are each groups represented by (1a).
For Claim 37: Reads on wherein the first electron transporting layer is adjacent to the emitting layer.
For Claim 38: The layer comprises a metal complex of lithium. 
For Claim 39: Reads on an electronic device comprising the organic electroluminescent device according to claim 1.
For Claim 46: Reads on wherein R219 and R2 are each hydrogen.
For Claim 47: Reads on wherein R201 is a naphthyl group. 
For Claim 66: Reads on the device with a host material and a fluorescent material. 

In reference to claim 28, the claim further limits the structure only when the rest of R13 and R14 are further bonded to L1 of formula (1-1), which is an optional embodiment of claim 69 (i.e. “optionally further bonded to L1” ) and therefore not required. As such, claim 28 is rejected based on similar reasons to claim 69.

In reference to claim 77-79, Yasukawa in view of Hosokawa and Begley teach the device as described above for claim 69 that comprises a compound of formula (1a) as shown above.  Hosokawa further teaches that L can be an arylene group a naphthylene group as a specifically taught alternative to the phenylene shown in the compound above (Hosokawa [0025]). 

Given that Hosokawa discloses the compound of formula (1a) that encompasses the presently claimed compound, including wherein L is naphthylene instead of phenylene, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the compound of formula (1a) with a napthylene group, which is both disclosed by Hosokawa and encompassed within the scope of the present claims and thereby arrive at the claimed material. 
For Claims 77-79: Reads on wherein L2 is a naphthyl group.

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.

In reference to the outstanding rejections of the claims under 35 USC 103 as unpatentable over Yasukawa in view of Hosokawa and Begley, Applicant argues that prior art of record teaches away from the use of Lithium as the alkali metal. This argument has been fully considered but not found convincing for at least the following reasons. Applicant points to the fact that other alkali metals are taught by Hosokawa to be preferred. However, the teaching that one or more embodiments are preferred does not constitute a teaching away from alternative embodiments. Hosokawa teaches alkali metals and Begley teaches motivation to select lithium from among those options. 
Applicant argues that the evidence presented in the declaration filed under 37 CFR 1.132 on 01/10/2022 provides evidence of the statistical significance of the results presented. This argument is convincing, the results shown are demonstrated to be of statistical significance. 
Finally, Applicant further submits that the instant claims display surprising and unexpected results. To support this argument, Applicant points to the declaration filed under 37 CFR 1.132 as filed 07/30/2020 and supplemented by the declaration filed 01/10/2022 including a table of data characterizing the device properties of devices prepared with select configurations. This argument has been fully considered but not found convincing for at least the following reasons. 
For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 
First, the comparative devices do not correspond devices of the prior art. The comparison examples use the same material in both a “first ETL” and a “second ETL” or to have an alternative configuration not taught by the prior art wherein materials for the ‘first ETL” and “second ETL” are reversed. However, neither Hosokawa nor Yasukawa exemplify devices with such a configuration. 
Second, the showing of the results of a few examples is not commensurate in scope with the very large number of compounds encompassed by the instant claims. For example, the instant claim 1 is directed to a device comprising two layers that each comprise one of a large group of materials defined by general structures with each structure encompassing many thousands of materials and even more combinations thereof. By comparison, the specification and declaration set forth only a small number of such combinations that demonstrate alleged improvements. These examples are not intended to be interpreted as the only points in which the data in not commensurate in scope with the claims but merely to illustrate how the breadth of the claimed compounds is much larger than that set forth in the examples, these variables resulting in claiming thousands of more compounds and even more devices. As applicant is attesting that the claimed devices have properties that would not be expected based on the genus as a whole, for example devices taught by the prior art, support for the unexpected results must be provided that covers the scope of what is claimed. That is, Applicant is arguing that the use of select known materials for their known purposes together provides an improvement that would be unexpected but has only provided evidence about a very small number of such claimed combinations that would not reasonably suggest to the ordinarily skilled artisan that a trend might extend to all claimed combinations. 
Applicant argues that currently amended claims render the results commensurate in scope with at least some of the claims. This argument is convincing. For at least claims 80 and 81, for example, these results appear to be commensurate in scope however this does not cure the deficiencies of the comparison. The results are commensurate but they are not a comparison with the prior art and are therefore not convincing. 
Applicant further argues that some newly filed dependent claims are not taught by the prior art.
With respect to claims 75 and 76, these compounds do not correspond to the examinable species and therefore this argument is not found to be convincing. 
With respect to claims 77 to 79, Hosokawa specifically teaches naphthylene as an alternative phenylene in the compounds of formula (1a) as set forth above and therefore this argument is not found to be convincing. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786